Opinion issued April 18, 2008.
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00253-CV




IN RE KRISTAL TIMISH WALKER A/K/A KRISTAL TIMISHA
WALKER, Relator




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 
 

Relator, Kristal Timish Walker, has filed a petition for writ of mandamus
complaining that Associate Judge Aneeta Jamal of the 314th Judicial District Court
of Harris County, Texas abused her discretion by failing to dismiss its suit to
terminate the parent child relationship.   
We have general mandamus jurisdiction over a judge of a district or county
court in the Court’s court of appeals district.  See Tex. Gov’t Code Ann. § 22.221(b)
(Veronon 2004).  Accordingly, we have no mandamus jurisdiction over an associate
judge.  We dismiss the petition for writ of mandamus.      
 
Per Curiam
 
Panel consists of Justices Taft, Jennings, and Bland.